Citation Nr: 0730364	
Decision Date: 09/26/07    Archive Date: 10/01/07

DOCKET NO.  03-28 980A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for residuals of a shell 
fragment wound of the left hip, currently evaluated as 40 
percent disabling. 

REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and Son


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty from March 1944 to 
September 1945.  This case originally came before the Board 
of Veterans' Appeals (Board) on appeal from an April 2003 
rating decision issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Detroit, Michigan that, in part, 
denied the appellant's claim of entitlement to an evaluation 
in excess of 40 percent for his left hip disability.  The 
appellant then appealed that denial of an increased rating.  

In March 2005, a videoconference hearing was held between the 
RO and the VA Central Office in Washington, D.C. before the 
undersigned, who is the Veterans Law Judge rendering the 
final determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7107.  A transcript of that hearing has been 
associated with the claims file.

The Board thereafter denied the appellant's claim for an 
increased evaluation for the left hip disability in a 
decision dated June 3, 2005.  The appellant then appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (hereinafter Court).  A December 2006 Order 
of the Court vacated only that part of the Board's decision 
that denied an evaluation in excess of 40 percent for the 
residuals of the shell fragment wound (SFW) disability of the 
left hip.  No other issue is before the Board at this time.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the AMC/RO for action as described below.

The United States Court of Appeals for Veterans Claims 
(hereinafter Court) has remanded this appeal for 
readjudication to include a comprehensive VA examination is 
in order to identify the nature and extent of the residuals 
of the shell fragment wounds (SFWs) of the appellant's left 
hip, and specifically to accurately identify the muscle 
groups affected by the appellant's wounds and the extent of 
any injuries thereto. 

The appellant's left hip disability is currently rated as 40 
percent disabling under Diagnostic Code 5317, encompassing 
Muscle Group XIV and Muscle Group XVII.  Under Diagnostic 
Code 5317, a 40 percent rating is warranted for a moderately 
severe disability and a 50 percent rating is warranted for a 
severe disability.

The record shows that the appellant was wounded in action 
when he was hit by shell fragments while stationed in Belgium 
on January 3, 1945.  The initial hip wound included a 
fracture of the greater trochanter.  On January 5, 1945, the 
wound was debrided under anesthetic.  On January 15, 1945 the 
wound was 10 inches long by 5 inches wide and was described 
as a gaping wound of the thigh and buttock with the 
trochanter exposed at the base of the wound.  The following 
day, the wound was cleaned and debrided and was closed with 
one wire suture in the central part of the wound.  Black silk 
sutures were used in closing the rest of the wound.  A March 
1945 x-ray report revealed a chip fracture of the lesser 
trochanter.

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately, and then all ratings are to be 
combined pursuant to 38 C.F.R. § 4.25.  One exception to this 
general rule, however, is the anti-pyramiding provision of 
38 C.F.R. § 4.14, which states that evaluation of the "same 
disability" or the "same manifestation" under various 
diagnoses is to be avoided.  In Esteban v. Brown, 6 Vet. App. 
259 (1994), the Court held that the described conditions in 
that case warranted 10 percent evaluations under three 
separate diagnostic codes, none of which had a rating 
criterion the same as another.  The Court held that the 
conditions were to be rated separately under 38 C.F.R. 
§ 4.25, unless they constituted the "same disability" or the 
"same manifestation" under 38 C.F.R. § 4.14.  Esteban, at 
261.  The critical element cited was "that none of the 
symptomatology for any one of those three conditions [was] 
duplicative of or overlapping with the symptomatology of the 
other two conditions."  Id. at 262.  The March 2003 VA 
medical examinations do not address all of the symptomatology 
associated with the pertinent shell fragment wound residuals.

Furthermore, while the VA examinations of record have 
described the location of the wound and scar, examiners 
generally have not identified the exact muscle groups 
involved; therefore it is unclear whether some other Muscle 
Group besides XIV and XVII of the Muscle Groups XIII through 
XVIII might be for application.  A VA examination should be 
conducted that results in a detailed description of which 
muscles were affected by shell fragments and which includes a 
discussion of the presence or absence of intramuscular 
scarring and the presence or absence of any of the cardinal 
signs and symptoms listed in 38 C.F.R. § 4.56.

While Muscle Groups XIII, XIV, XV, XVI, XVII and XVIII, for 
example, are proximate to each other and related in many 
functions, similar injuries will not necessarily produce 
identical disability evaluations.  Further, the provisions of 
38 C.F.R. § 4.55 provide that the combined evaluation of 
muscle groups acting upon a single un-ankylosed joint must be 
lower than the evaluation for unfavorable ankylosis of that 
joint, except in the case of Muscle Groups I and II acting 
upon the shoulder; for compensable muscle group injuries 
which are in the same anatomical region but do not act on the 
same joint, the evaluation for the most severely injured 
muscle group will be increased by one level and used as the 
combined evaluation for the affected muscle groups.

In addition, residuals of shell fragment or shrapnel wounds 
are to evaluated on the basis of the velocity, trajectory and 
size of the missile that caused the wounds; extent of the 
initial injury and duration of hospitalization; the 
therapeutic measures required to treat the disability; and 
current objective clinical findings.  All such evidence 
serves to define slight, moderate, moderately severe, and 
severe muscle injuries due to gunshot wounds or other trauma.  
38 C.F.R. § 4.56.  

In this case, the appellant's complete service medical 
records have not been obtained and associated with the claims 
file and therefore the above factors cannot be addressed 
accurately.  The evidence of record indicates that the 
appellant was hospitalized at the 39th Evacuation Hospital, 
the 40th General Hospital, and the 297th General Hospital in 
January 1945, as well as the 55th General Hospital in 
February 1945, and the 113th Hospital in March 1945.  The 
AMC/RO should take appropriate steps to obtain all of the 
appellant's records created at each of these facilities in 
order to assess the velocity, trajectory and size of the 
missiles that caused his wounds, the extent of the initial 
injury and the duration of hospitalization.

To ensure that VA has met its duty to assist in developing 
the facts pertinent to the claim on appeal and to afford full 
procedural due process, the case is REMANDED for the 
following:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2006) are fully 
complied with and satisfied.  See also 38 
C.F.R. § 3.159 (2007).  In particular, 
the AMC/RO should notify the appellant of 
the information and evidence yet needed 
to substantiate his claim and of what 
part of such evidence he should obtain 
and what part the AMC/RO will yet attempt 
to obtain on his behalf.  The veteran 
should also be told to submit any 
pertinent evidence in his possession that 
has not been previously submitted.

2.  The AMC/RO should contact all 
appropriate sources in an attempt to 
obtain the appellant's missing Army 
service medical records; in particular, 
the records from the 39th Evacuation 
Hospital, the 40th General Hospital, and 
the 297th General Hospital in January 
1945, as well as the 55th General 
Hospital in February 1945 and the 113th 
Hospital in March 1945.  These records 
should be associated with the claims 
file.  To the extent that there is an 
attempt to obtain records that is 
unsuccessful, the claims file should 
contain documentation of the attempts 
made.

3.  The AMC/RO should contact the 
appellant to determine the names, 
addresses, and dates of treatment by any 
physicians, hospitals or treatment 
centers (private or government) who 
provided him with relevant evaluation or 
treatment for any aspect of his left hip 
SFW residuals.  After obtaining the 
appropriate signed authorization for 
release of information forms from the 
appellant, the RO should contact each 
physician, hospital, or treatment center 
specified by the appellant to obtain any 
and all medical or treatment records or 
reports relevant to the claim on appeal, 
including all VA treatment, to the extent 
not already on file.  All pieces of 
correspondence, as well as any medical or 
treatment records obtained, should be 
made a part of the claims file.  If 
private treatment is reported and those 
records are not obtained, the appellant 
and his attorney should be provided with 
information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  The veteran should 
be asked to submit all pertinent 
information or evidence in his 
possession.

4.  After obtaining any additional 
evidence identified by the appellant, the 
AMC/RO should schedule the appellant for 
appropriate VA medical examination(s) to 
accurately determine the muscle groups 
affected by the left hip SFWs and to 
delineate all the residuals.  All 
pathology and limitations should be set 
forth in detail.  All complaints or 
symptoms having a medical cause should be 
covered by a definite diagnosis.  All 
necessary tests, as well as any other 
recommended examinations, should be 
conducted and all clinical manifestations 
attributable to each residual should be 
reported in detail.  The examining 
physician(s) must review the appellant's 
claims file in conjunction with the 
examination.  The examiner(s) must 
indicate that review of the claims file 
was accomplished and the report(s) must 
reference the pertinent historical 
clinical evidence of record. 

Based on a review of the claims file and 
the examination findings (or a review of 
the record alone if the appellant fails 
to report for the examination), the 
examiner(s) should be requested to 
specifically identify each specific 
muscle injured by the shell fragment 
wound of the left hip and comment upon 
the nature, extent, and current degree of 
impairment manifested by such muscle 
damage (e.g., limitation of motion, 
muscle pain, weakness or fatigue, etc.).  
The examiner(s) should identify the 
presence of any retained metal fragments 
and, if possible, identify the track or 
path each fragment traveled from its 
point of entry.  In particular, the 
examiner(s) should identify the 
particular muscles involved and explain 
how any retained metal fragments have 
affected the functioning of each 
identified muscle.

Further, the examiner(s) should identify 
the etiology of any orthopedic (including 
fracture of the trochanter), neurological 
or other manifestations, as well as the 
degree of injury involved and any 
functional impairment that results.  The 
examiner(s) should comment as to whether 
the disability associated with each of 
any affected muscles would be considered 
moderate, moderately severe, or severe.  
In this regard, he/she should comment 
concerning the presence or absence of the 
cardinal signs and symptoms of muscle 
disability, including loss of power, 
weakness, lowered threshold of fatigue, 
pain, impairment of coordination, and 
uncertainty of movement.

5.  Upon receipt of the VA examination 
report(s), the AMC/RO should conduct a 
review to verify that all requested 
findings and opinions have been offered.  
If information is deemed lacking, the RO 
should refer the report(s) to the VA 
examiner(s) for corrections or additions.

6.  After completing any additional 
notification and/or development action 
deemed warranted by the record, the 
AMC/RO should again review the record, 
including any newly acquired evidence, 
and re-adjudicate the issue on appeal.  
The AMC/RO should specifically discuss 
all pertinent Diagnostic Codes addressing 
the functional impairment(s) related to 
the residuals of the left hip SFW.  

7.  If the benefit sought on appeal 
remains denied, the appellant and his 
attorney should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is his 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of his claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

